[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                         FILED
                      ________________________ U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                       May 18, 2005
                           No. 04-14577
                                                      THOMAS K. KAHN
                       Non-Argument Calendar              CLERK
                     ________________________

                  D. C. Docket No. 02-00834-CV-CG-L

AGF MARINE AVIATION TRANSPORT,

                                                Plaintiff-Appellant,

HAI VAN VO,
KAHN VO,


                                                Intervenor-Plaintiffs-
                                                Appellants,

                               versus

LAFORCE SHIPYARD, INC.,

                                                Defendant-Intervenor-
                                                Defendant-Cross-
                                                Claimant-Cross-
                                                Defendant-Appellee,

D'S ELECTRICAL CONTRACTING, INC.,

                                                Defendant-Intervenor-
                                                Defendant-Cross-
                                                Defendant-Cross-
                                                Claimant-Appellee,
SCHNEIDER ELECTRIC,

                                                            Defendant-Intervenor-
                                                            Defendant-Cross-
                                                            Defendant,

SQUARE D COMPANY, INC.,


                                                            Defendant-Intervenor-
                                                            Defendant-Cross-
                                                            Claimant-Cross-
                                                            Defendant,

S.E.E., INC.,


                                                            Defendant-Intervenor-
                                                            Defendant.


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                   (May 18, 2005)

Before BIRCH, BARKETT and GODBOLD, Circuit Judges.

PER CURIAM:

      This appeal of the district court’s August 3, 2004 summary judgment order

is proceeding pursuant to an order of this court entered on December 8, 2004.

      The central question in this case is who is responsible for a fire that

                                           2
destroyed a recently constructed shrimp boat. We have carefully reviewed the

massive briefs in this complex dispute. We find no error in the district court’s

exclusion of untimely expert materials under the Federal Rules of Civil Procedure.

Because there is no evidence establishing that the fire is the result of D’s Electrical

Contracting, Inc.’s negligence, we hold that the district court properly granted

summary judgment.

      AFFIRMED.




                                           3